DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 30, 2018; August 3, 2018; September 13, 2018; February 14, 2019; July 25, 2019; August 20, 2019; September 16, 2019; September 24, 2019; January 10, 2020; June 19, 2020; August 25, 2020; August 27, 2020; March 12, 2021; and, June 9, 2021 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 recites the limitation "the supporting substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 9 depends from dependent claim 7; however, dependent claim 7 does not recite the claim term “a supporting substrate”.  In contrast, Applicant’s dependent claim 8 recites in part “a supporting substrate”.  For this reason, 
Claim 10 recites the limitation "the homogenized binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 10 depends from dependent claim 8; however, dependent claim 8 does not recite the claim term “a homogenized binder”.  In contrast, Applicant’s dependent claim 9 recites in part “a supporting substrate”.  For this reason, there is insufficient antecedent basis for the limitation "the supporting substrate" in Applicant’s dependent claim 10.
Claim 11 recites the limitation "the homogenized binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 11 depends from dependent claim 8; however, dependent claim 8 does not recite the claim term “a homogenized binder”.  In contrast, Applicant’s dependent claim 9 recites in part “a supporting substrate”.  For this reason, there is insufficient antecedent basis for the limitation "the supporting substrate" in Applicant’s dependent claim 11.
Claim 12 recites the limitation "the homogenized binder" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 12 depends from dependent claim 8; however, dependent claim 8 does not recite the claim term “a homogenized binder”.  In contrast, Applicant’s dependent claim 9 recites in part “a supporting substrate”.  For this reason, there is insufficient antecedent basis for the limitation "the supporting substrate" in Applicant’s dependent claim 12.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) (cited by Applicant in PTO-1449 filed 1/10/2020) (copy provided by Applicant).

Referring to Applicant’s independent claim 1, Element Six teaches a cutting element (See Abstract), comprising: a cutting table (page 6, Summary of the Invention, opening paragraph) comprising: inter-bonded diamond particles (page 6, ll. 16-19); and a thermally stable material within interstitial spaces between the inter-bonded diamond particles (page 6, ll. 21-29), the thermally stable material comprising a carbide precipitate having the general chemical formula (page 6, ll. 21-29; the MxM’yCz formula of Element Six reads on Applicant’s claimed formula as “Mx” reads on “A3”, “M’y” reads on “X” and “Cz” reads on “Z1-n”): 
A3XZ1-n,
where A comprises one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Y, Zr, Nb, Pd, Ta, Pt, La, Ce (page 7, ll. 1-2);
X comprises one or more of Al, Ga, Sn, and Ge (page 7, ll. 4-5);
Z comprises C (page 6, ll. 21-29); and
n is typically 0.1 to 1 (page 6, ll. 21-29; pages 18-21; Table 1; Examples 1A and 2A; Element Six teaches the dominant binder phase of Example 1A is Co3SnC0.7 and of Example 2A is Fe3SnC).  The exemplary binder compositions taught by Element Six anticipate Applicant’s claimed n value range of “greater than or equal to 0 and less than or equal to 0.75”. MPEP 2131.03 [R-10.2019] (I)

Referring to Applicant’s claim 4, Element Six teaches exemplary carbide precipitates include Co3SnC0.7 and Fe3SnC (pages 18-21; Examples 1A and 2A) and more broadly teaches the carbide precipitate formula includes the following: Sc3SnC1-n, Sc3GeC1-n, Y3SnC1-n, Sc3GaC1-n, Ti3GaC1-n, Ti3GeC1-n, Y3GeC1-n, Ti3SnC1-n, Ti3AlC1-n, Zr3SnC1-n, Sc3AlC1-n, Y3GaC1-n, Ce3SnC1-n, Fe3AlC1-n, V3GeC1-n, Fe3GaC1-n, V3AlC1-n, Fe3GeC1-n, V3GaC1-n, V3SnC1-n, Nb3GaC1-n, Ce3AlC1-n, Co3AlC1-n, Ni3AlC1-n, Co3GaC1-n, Ni3GaC1-n, Mn3AlC1-n, Co3GeC1-n, Cr3AlC1-n, Mn3GaC1-n, Mn3GeC1-n, Cr3GeC1-n, Pd3AlC1-n, and Cr3GaC1-n, wherein 0 < n < 0.75 (page 6, ll. 21-29; page 7, ll. 1-2, 4-5).

Referring to Applicant’s claim 5, Element Six teaches the carbide precipitate comprises a non-κ-carbide precipitate (page 6, ll. 21-29; page 7, ll. 1-2, 4-5; pages 20-21; Table 1; Example 2A).

Referring to Applicant’s claim 6, Element Six teaches the carbide precipitate is substantially free of Co, e.g., Fe3SnC (pages 20-21; Table 1; Example 2A).

Referring to Applicant’s claim 8, Element Six teaches the cutting element further comprises a supporting substrate directly attached to an end of the cutting table (page 15, ll. 5-11; page 16, ll. 1-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) (cited by Applicant in PTO-1449 filed 1/10/2020) (copy provided by Applicant) as applied to claims 1 and 7 above, and further in view of United States Pre-Grant Patent Application Publication No. 2013/0206287 A1 to Sato et al. (hereinafter “Sato”).

Referring to Applicant’s claims 9 and 10, although Element Six teaches a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising a carbide precipitate having the general chemical formula of the MxM’yCz formula from a supporting substrate directly attached to an end of the cutting table (page 6, ll. 21-29; page 15, ll. 5-11; page 16, ll. 1-4 of Element Six), Element Six does not teach explicitly “wherein the supporting substrate comprises: a homogenized binder comprising C, W, one or more of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U, and one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P; and WC particles dispersed in the homogenized binder” according to Applicant’s claim 9 and “wherein the homogenized binder has a melting temperature greater than or equal to about 750°C” according to Applicant’s claim 10.
3(Al, W) strengthening phase (phase) is precipitated (par. [0024] of Sato).  Furthermore, when a predetermined amount of carbon is added to the Co-based alloy containing predetermined amounts of Al, W and Cr, carbide containing W and/or Cr is precipitated in addition to the ℽ' phase after the aging treatment (par. [0024] of Sato).  At this time, granular carbide can be precipitated in grain boundaries of a ℽ phase matrix by optimizing the carbon content (par. [0024] of Sato).  In carrying out the aforementioned heat treatment and aging treatment, Sato teaches homogenizing heat treatment means that for removing solidification segregation generated in the melting/casting process and homogenizing the contents such that hot workability can be improved by the homogenizing (par. [0058] of Sato).  Sato teaches further when the Co-based alloy is subjected to the homogenizing heat treatment under predetermined conditions and then cooled, the alloy has the ℽ single phase and less harmful phase (par. [0062] of Sato).  There .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) (cited by Applicant in PTO-1449 filed 1/10/2020) (copy provided by Applicant) as applied to claim 1 above, and further in view of WO 2017/009417 A1 to Element Six Ltd. (hereinafter “Element Six II”) (copy provided herewith).

Referring to Applicant’s claim 13, although Element Six teaches a cutting table (page 6, Summary of the Invention, opening paragraph) comprising: inter-bonded diamond particles (page 6, ll. 16-19 of Element Six); a thermally stable material within interstitial spaces between the inter-bonded diamond particles (page 6, ll. 21-29 of Element Six); and, a substrate (page 16, ll. 1-4 of Element Six), Element Six does not teach explicitly “a ratio of a combined height of the supporting substrate and the cutting table to a maximum outer diameter of the cutting table is within a range of from about 0.1 to about 50; and the cutting table exhibits a maximum thickness within a range of from about 0.3 mm to about 5 mm” according to Applicant’s claim language.
However, Element Six II teaches a superhard polycrystalline construction comprises a first region comprising a body of thermally stable polycrystalline superhard material having an exposed surface forming a working surface, and a peripheral side edge, a second region forming a substrate to the first region; and a third region at least partially interposed between the first and second regions (See Abstract of Element Six II).  In a first example, as shown in Figure 3, Element Six II teaches the superhard construction includes a layer of superhard material forming the rake face or cutting surface and having the cutting edge, a substrate and a region intermediate the layer of superhard material and the substrate (page 13, ll. 7-10 of Element Six II).  After sintering, Element Six II teaches the polycrystalline super hard constructions may be ground to MPEP 2144.04 [R-10.2019] (IV),(A)  In the instant case, there is no MPEP 2144.05 [R-10.2019] (I) A maximum thickness of the cutting table taught by Element Six as modified by Element Six II lies MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 14, although Element Six teaches a cutting table (page 6, Summary of the Invention, opening paragraph) comprising: inter-bonded diamond particles (page 6, ll. 16-19); and a thermally stable material within interstitial spaces between the inter-bonded diamond particles (page 6, ll. 21-29), Element Six does not teach explicitly “wherein the cutting table exhibits one or more of radiused edges and chamfered edges” according to Applicant’s claim language.
However, Element Six II teaches a superhard polycrystalline construction comprises a first region comprising a body of thermally stable polycrystalline superhard material having an exposed surface forming a working surface, and a peripheral side edge, a second region forming a substrate to the first region; and a third region at least partially interposed between the first and second regions (See Abstract of Element Six II).  In a first example, as shown in Figure 3, Element Six II teaches the superhard construction includes a layer of superhard material forming the rake face or cutting surface and having the cutting edge, a substrate and a region intermediate the layer of superhard material and the substrate (page 13, ll. 7-10 of Element Six II).  After sintering, Element Six II teaches the polycrystalline super hard constructions may be ground to size and may include, if desired, a 45° chamfer of approximately 0.4 mm height on the body of polycrystalline super hard material so produced (page 21, ll. 27-29 of Element Six II).  Element Six II teaches the superhard constructions may be finished by, for example, grinding, to provide a PCD element which is substantially cylindrical and having a substantially planar working surface, or a generally domed, pointed, rounded conical or frusto-conical working surface (page MPEP 2144.04 [R-10.2019] (IV),(B)  In the instant case, there is no evidence, persuasive or otherwise, disclosed in Applicant’s specification as originally filed to suggest the chamfered edges are significant.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting table attached to a substrate of Element Six and adopt the chamfered edges taught by Element Six II.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given 

Referring to Applicant’s claim 15, although Element Six teaches a cutting table (page 6, Summary of the Invention, opening paragraph) comprising: inter-bonded diamond particles (page 6, ll. 16-19); and a thermally stable material within interstitial spaces between the inter-bonded diamond particles (page 6, ll. 21-29), Element Six does not teach explicitly “wherein the cutting table comprises: an apex; and at least one side surface extending from at least one location at or proximate an interface between the supporting substrate and the cutting table toward the apex, the at least one side surface extending at one or more angles within a range of from about 5 degrees to about 85 degrees relative to a side surface of the supporting substrate” according to Applicant’s claim language.
However, Element Six II teaches a superhard polycrystalline construction comprises a first region comprising a body of thermally stable polycrystalline superhard material having an exposed surface forming a working surface, and a peripheral side edge, a second region forming a substrate to the first region; and a third region at least partially interposed between the first and second regions (See Abstract of Element Six II).  In a first example, as shown in Figure 3, Element Six II teaches the superhard construction includes a layer of superhard material forming the rake face or cutting surface and having the cutting edge, a substrate and a region intermediate the layer of superhard material and the substrate (page 13, ll. 7-10 of Element Six II).  After sintering, Element Six II teaches the polycrystalline super hard constructions may be ground to size and may include, if desired, a 45° chamfer of approximately 0.4 mm height on the body of MPEP 2144.04 [R-10.2019] (IV),(B)  In the instant case, there is no evidence, persuasive or otherwise, disclosed in MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 16, although Element Six teaches a cutting table (page 6, Summary of the Invention, opening paragraph) comprising: inter-bonded diamond particles (page 6, ll. 16-19); and a thermally stable material within interstitial spaces between the inter-bonded diamond particles (page 6, ll. 21-29), Element Six does not teach explicitly “wherein the at least one side surface of the cutting table comprises: at least one conical side surface extending upwardly and inwardly from at least one location at or proximate an interface between the supporting substrate and the cutting table toward the apex; and at least one flat side surface adjacent the at least one conical side surface and extending upwardly and inwardly from at least one additional location at or proximate the interface between the supporting substrate and the cutting table toward the apex” according to Applicant’s claim language.
MPEP 2144.04 [R-10.2019] (IV),(B)  In the instant case, there is no evidence, persuasive or otherwise, disclosed in Applicant’s specification as originally filed to suggest the shape, including the conical and flat side surface(s) are significant.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cutting table attached to a substrate of Element Six and adopt the shape, including the conical and flat side surface(s) taught by Element Six II.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Applicant’s specification as originally filed does not suggest the shape, including the conical and flat side surface(s) are significant and thus such a proposed modification would be a matter of routine design and/or engineering skill.

Allowable Subject Matter
Claims 2, 3, 7 and 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not disclose nor render obvious all the cumulative limitations of dependent claim 2, including all the limitations of independent claim 1, with particular attention to “the carbide precipitate comprises a ternary κ-carbide precipitate comprising: only one of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U occupying all A sites; only one of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P occupying all X sites; and C occupying at least some Z sites”; of dependent claim 3, including all the limitations of independent claim 1, with particular attention to “wherein the carbide precipitate comprises a quaternary κ-carbide precipitate comprising: only one of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U occupying all A sites; two of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P occupying X sites; and C occupying at least some Z sites”; of dependent claim 7, including all the limitations of independent claim 1, with particular attention to “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate”; of dependent claim 11, including all the limitations of dependent claim 8 and independent claim 1, with particular attention to “wherein the homogenized binder comprises a substantially homogeneous peritectic alloy”; and, of dependent claim 12, including all the limitations of dependent claim 8 
WO 2009/027948 A1 to Element Six Ltd. (hereinafter “Element Six”) teaches exemplary carbide precipitates include Co3SnC0.7 and Fe3SnC (pages 18-21; Examples 1A and 2A of Element Six) and more broadly teaches the carbide precipitate formula includes the following: Sc3SnC1-n, Sc3GeC1-n, Y3SnC1-n, Sc3GaC1-n, Ti3GaC1-n, Ti3GeC1-n, Y3GeC1-n, Ti3SnC1-n, Ti3AlC1-n, Zr3SnC1-n, Sc3AlC1-n, Y3GaC1-n, Ce3SnC1-n, Fe3AlC1-n, V3GeC1-n, Fe3GaC1-n, V3AlC1-n, Fe3GeC1-n, V3GaC1-n, V3SnC1-n, Nb3GaC1-n, Ce3AlC1-n, Co3AlC1-n, Ni3AlC1-n, Co3GaC1-n, Ni3GaC1-n, Mn3AlC1-n, Co3GeC1-n, Cr3AlC1-n, Mn3GaC1-n, Mn3GeC1-n, Cr3GeC1-n, Pd3AlC1-n, and Cr3GaC1-n, wherein 0 < n < 0.75 (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six).  However, Element Six does not teach or suggest the carbide precipitates are “a ternary κ-carbide precipitate” according to Applicant’s dependent claim 2 or “a quaternary κ-carbide precipitate” of Applicant’s dependent claim 3 or “the thermally stable material further comprises one or more of an FCC L12 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” according to Applicant’s dependent claim 7.
WO 2013/178554 A1 to Element Six Ltd. (hereinafter “Element Six III”) teaches polycrystalline material comprising a plurality of nano-grains of a crystalline phase of an iron group element and a plurality of crystalline grains of material in eluding carbon (C) or nitrogen (N); each nano-grain having a mean size less than 10 nanometres (See Abstract of Element Six III).  Element Six III teaches further the polycrystalline material may comprise crystalline grains of compound material of the form MxWyCz, where M is the iron group metal, x is a value in the range from 1 to 7, y is a value in the range from 1 to 10 and z is a value in the range from 0 to 4, x M'y C2, where M is at least one element selected from the group consisting of W, Mo, Ti, Cr, V, Ta, Hf, Zr, and Nb; M' is at least one element selected from the group consisting of Fe, Co, Ni, and C is carbon (page 16, ll. 24-28 of Element Six III).  Element Six III teaches where M is tungsten (W) and M' is cobalt (Co), as is the most typical combination, then eta-phase is understood herein to mean Co3W3C (eta-1) or Co6WeC (eta-2), as well as fractional sub- and super-stoichiometric variations thereof (page 16, ll. 28-31 of Element Six III).  Element Six III teaches there are also some other phases in the W-Co-C system, such as theta-phases Co3W6C2, Co4W4C and Co2W4C, as well as kappa-phases Co3WgC4 and CoW3C (these phases are sometimes grouped in the literature within a broader designation of eta-phase) (page 16, ll. 31-34 of Element Six III).  However, when comparing those elements that compose the MxWyCz compound material of Element Six III and Applicant’s claimed formula A3XZ1-n, the Fe, Ni and Co of the Wy taught by Element Six III are not present in Applicant’s claimed X of A3XZ1-n which comprises one or more of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P.  And, additional elements, e.g., Ru, Rh, Pd, Os, Ir and Pt, all related to Fe, Ni and Co, also are not recited as possible elements for Applicant’s claimed X of A3XZ1-n.  Given the elements composing the MxWyCz compound material of Element Six III differ from those elements composing Applicant’s claimed formula A3XZ1-n, there is no certainty the MxWyCz compound material of Element Six III will exhibit and possess a ternary κ-carbide precipitate according to 
United States Pre-Grant Patent Application Publication No. 2013/0206287 A1 to Sato et al. (hereinafter “Sato”) teaches a Co-based alloy containing not less than 0.001 mass% and less than 0.100 mass% of C, not less than 9.0 mass% and less than 20.0 mass% of Cr, not less than 2.0 mass% and less than 5.0 mass% of Al, not less than 13.0 mass % and less than 20.0 mass% of W, and not less than 39.0 mass% and less than 55.0 mass% of Ni, with the remainder being made up by Co and unavoidable impurities (See Abstract of Sato).  As Sato teaches the alloy is Co-based (See Abstract of Sato) whereas in contrast Element Six teaches alloys free of Co, but not homogenized (page 6, ll. 21-29; page 7, ll. 1-2, 4-5 of Element Six), there is no teaching, suggestion or requisite motivation to modify the teachings of Element Six using the teachings of Sato and teach “wherein the homogenized binder comprises a substantially homogeneous peritectic alloy” according to Applicant’s dependent claim 11 and/or “wherein the homogenized binder is substantially free of Co” according to Applicant’s dependent claim 12.
There is no obvious reason to modify the teachings of Element Six using the teachings of any one of Element Six II, Element Six III or Sato and teach “the carbide precipitate comprises a ternary κ-carbide precipitate comprising: only one of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, Lu, Ac, Th, Pa, and U occupying all A sites; only one of Al, Ga, Sn, Be, Bi, Te, Sb, Se, As, Ge, Si, B, and P occupying all X sites; and C occupying at least some Z sites” of Applicant’s dependent claim 2 or “wherein the carbide precipitate comprises a quaternary κ-carbide precipitate comprising: only one of Sc, Ti, V, Cr, Mn, Fe, Co, Ni, Cu, Zn, Y, Zr, Nb, Mo, Tc, Ru, Rh, Pd, Ag, Cd, Hf, Ta, W, Re, Os, Ir, Pt, Au, Hg, La, Ce, Pr, Nd, Pm, 2 phase precipitate, an FCC DO22 phase precipitate, a D85 phase precipitate, a DO19 phase precipitate, a BCC/B2 phase precipitate, and an FCC Ll0 phase precipitate” of Applicant’s dependent claim 7 or “wherein the homogenized binder comprises a substantially homogeneous peritectic alloy” of Applicant’s dependent claim 11 or “wherein the homogenized binder is substantially free of Co” of Applicant’s dependent claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Ross J. Christie/
Assistant Examiner, Art Unit 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731